             Case 2:19-cv-00226-CMR Document 20 Filed 10/07/19 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION


SCOTT H. KORN,                                 :
AND ARLENE A. KORN,                            :
                                               :
                 Plaintiffs,                   :       Case No. 2:19-cv-00226
        v.                                     :
                                               :       Judge Cynthia M. Rufe
CALIBER HOME LOANS, INC.                       :
                                               :
        Defendant.                             :


 INTERVENOR-DEFENDANT LSF9 MASTER PARTICIPATION TRUST’S ANSWER
                    TO AMENDED COMPLAINT

        Intervenor-Defendant LSF9 Master Participation Trust (“LSF9”), by and through counsel

and for its Answer to Plaintiffs’ Amended Complaint, filed March 29, 2019 (the “Complaint”),

states as follows:

                                             PARTIES

    1. LSF9 admits the allegations of Paragraphs 1 and 2 of the Complaint.

                                 JURISDICTION AND VENUE

    2. With respect to Paragraph 3 of the Complaint, LSF9 admits that Plaintiffs initially filed this

        action in the Court of Common Pleas of Montgomery County, Pennsylvania; that the

        Property is located in Montgomery County, Pennsylvania; and that jurisdiction and venue

        are proper in this Court. LSF9 denies the remaining allegations of Paragraph 3 of the

        Complaint.

    3. LSF9 admits the allegations of Paragraph 4 of the Complaint.

                                              FACTS

    4. LSF9 admits the allegations of Paragraph 5 of the Complaint.

                                                   1
             Case 2:19-cv-00226-CMR Document 20 Filed 10/07/19 Page 2 of 7




       5. With respect to Paragraph 6 of the Complaint, LSF9 admits that Countrywide1 obtained and

           held a security interest in the Property. LSF9 denies the remaining allegations of Paragraph

           6 of the Complaint.

       6. LSF9 lacks information sufficient to admit or deny the allegations of Paragraph 7 of the

           Complaint, and therefore denies the allegations.

       7. With respect to paragraph 8 of the Complaint, LSF9 admits that litigation has existed

           between Countrywide, Plaintiffs and various other parties and that the dockets of, and filings

           in, those cases speak for themselves. LSF9 denies the remaining allegations of Paragraph 8

           of the Complaint.

       8. With respect to paragraph 9 of the Complaint, LSF9 admits that Countrywide and Plaintiffs

           entered into the Confidential Settlement Agreement. LSF9 denies the remaining allegations

           of Paragraph 9 of the Complaint.

       9. LSF9 states that the provisions of the Confidential Settlement Agreement speak for

           themselves and denies allegations of Paragraph 10 of the Complaint except as consistent

           with the same.

       10. LSF9 denies the allegations of Paragraphs 11 to 13 of the Complaint.

       11. With respect to Paragraph 14 of the Complaint, LSF9 admits that it is the holder and party

           with power to enforce the note associated with Plaintiffs’ loan and that it conducts business

           in Pennsylvania. LSF9 denies the remaining allegations of Paragraph 14 of the Complaint.

       12. With respect to Paragraph 15 of the Complaint, LSF9 admits that Caliber is, on behalf of

           LSF9, the servicer of Plaintiffs’ loan. LSF9 denies the remaining allegations of Paragraph

           15 of the Complaint.



1
    Capitalized terms used herein and not otherwise defined are used as in the Complaint.

                                                           2
     Case 2:19-cv-00226-CMR Document 20 Filed 10/07/19 Page 3 of 7




13. With respect to Paragraph 16 of the Complaint, LSF9 admits that both Ocwen and Caliber

   have serviced Plaintiffs’ loan. LSF9 denies the remaining allegations of Paragraph 16 of the

   Complaint.

14. With respect to Paragraph 17 of the Complaint, LSF9 admits that Caliber has received

   letters from Scott Korn related to the Settlement and admits that Exhibit A to the Complaint

   is a true and accurate copy of a letter which Caliber received from Scott Korn. LSF9 denies

   the remaining allegations of Paragraph 17 of the Complaint.

15. LSF9 denies the allegations of Paragraphs 18 to 21 of the Complaint.

16. With respect to Paragraph 22 of the Complaint, LSF9 admits that Gerard Maddrey assisted

   in conducting an appraisal of the Property. LSF9 denies the remaining allegations of

   Paragraph 22 of the Complaint.

17. LSF9 denies the allegations of Paragraphs 23 to 34 of the Complaint.

                        COUNT I- BREACH OF CONTRACT

18. In response to Paragraph 35 of the Complaint, LSF9 incorporates its responses to

   Paragraphs 1 to 34 of the Complaint as if fully rewritten herein.

19. In response to Paragraph 36 of the Complaint, LSF9 admits that Countrywide and Plaintiffs

   entered into the Confidential Settlement Agreement. LSF9 denies the remaining allegations

   of Paragraph 36 of the Complaint.

20. LSF9 states that the provisions of the Confidential Settlement Agreement speak for

   themselves and denies all allegations of Paragraph 37 of the Complaint except as consistent

   with the same.

21. LSF9 denies the allegations of Paragraphs 38 to 42 of the Complaint.




                                             3
     Case 2:19-cv-00226-CMR Document 20 Filed 10/07/19 Page 4 of 7




                COUNT II- FRAUDULENT MISREPRESENTATION

22. In response to Paragraph 43 of the Complaint, LSF9 incorporates its responses to

   Paragraphs 1 to 42 of the Complaint as if fully rewritten herein.

23. Count II of the Complaint has been dismissed and therefore a response is not required to

   Paragraphs 44 to 52 of the Complaint. To the extent a response is deemed necessary, LSF9

   denies the allegations of Paragraphs 44 to 52 of the Complaint.

                 COUNT III- NEGLIGENT MISREPRESENTATION

24. In response to Paragraph 53 of the Complaint, LSF9 incorporates its responses to

   Paragraphs 1 to 52 of the Complaint as if fully rewritten herein.

25. Count III of the Complaint has been dismissed and therefore a response is not required to

   Paragraphs 54 to 62 of the Complaint. To the extent a response is deemed necessary, LSF9

   denies the allegations of Paragraphs 54 to 62 of the Complaint.


                           COUNT IV- CIVIL CONSPIRACY

26. In response to Paragraph 63 of the Complaint, LSF9 incorporates its responses to

   Paragraphs 1 to 62 of the Complaint as if fully rewritten herein.

27. Count IV of the Complaint has been dismissed and therefore a response is not required to

   Paragraphs 64 to 68 of the Complaint. To the extent a response is deemed necessary, LSF9

   denies the allegations of Paragraphs 64 to 68 of the Complaint.

COUNT V- VIOLATION OF THE FAIR CREDIT EXTENSION UNIFORMITY ACT

28. In response Paragraph 69 of the Complaint, LSF9 incorporates by reference its responses to

   Paragraphs 1 to 68 of the Complaint as if fully rewritten herein.




                                             4
            Case 2:19-cv-00226-CMR Document 20 Filed 10/07/19 Page 5 of 7




    29. Count V of the Complaint has been dismissed and therefore a response is not required to

        Paragraphs 70 to 76 of the Complaint. To the extent a response is deemed necessary, LSF9

        denies the allegations of Paragraphs 70 to 76 of the Complaint..

                                   AFFIRMATIVE DEFENSES

       1. The Complaint fails to state claims upon which relief can be granted.

       2. Plaintiffs’ claims are barred by the doctrines of estoppel and waiver.

       3. Plaintiffs’ claims are barred by the doctrine of unclean hands.

       4. Plaintiffs’ claims are barred by the doctrine of laches.

       5. Plaintiffs’ claims are barred by the applicable statute of limitations.

       6. LSF9 is the holder in due course of Plaintiffs’ promissory note, and is therefore entitled

to all the resulting rights and protections.

       7. Plaintiffs’ alleged injuries were caused in whole or in part by the actions or inactions of

third parties over whom LSF9 had no control.

       8. Plaintiffs’ alleged injuries were caused in whole or in part by Plaintiffs’ own actions or

inactions.

       9. The Complaint fails to state a claim upon which punitive damages or attorney fees can

be granted.

       10. Plaintiffs’ claims for breach of contract are barred by Plaintiffs’ failure to perform under

the contract which Plaintiffs seek to enforce.

       11. Plaintiffs’ claims for breach of contract are barred by Plaintiffs’ own material breach of

contract.

       12. LSF9 reserves the right to assert such additional or different affirmative and other

defenses under all applicable state and federal law as may be discovered during the course of



                                                   5
         Case 2:19-cv-00226-CMR Document 20 Filed 10/07/19 Page 6 of 7




discovery or additional investigation.

       WHEREFORE, LSF9 respectfully requests that this Court enter an Order that dismisses

Plaintiffs’ claims, grants judgment to LSF9, and that awards LSF9 its costs, expenses and

reasonable attorneys’ fees in defending this proceeding, and that it grants such other relief as is

just and proper.


Dated: October 7, 2019                                Respectfully submitted,


                                                  /s/ Robert C. Folland
                                                  Robert C. Folland (PA No. 320318)
                                                  BARNES & THORNBURG LLP
                                                  41 South High Street, Suite 3300
                                                  Columbus, OH 43215
                                                  614-628-0096 (Telephone)
                                                  614-628-1433 (Facsimile)
                                                  Rob.Folland@btlaw.com
                                                  Counsel for Defendant LSF9 Home Loans, Inc.




                                                  6
         Case 2:19-cv-00226-CMR Document 20 Filed 10/07/19 Page 7 of 7




                                CERTIFICATE OF SERVICE
       I hereby certify that, on October 7, 2019, a copy of the foregoing was electronically filed

with the Court and served on all parties of record via the Court’s CM/ECF system.




                                             /s/ Robert C. Folland________
                                             Robert C. Folland




                                                7
